Dear Mr. Register:
This office is in receipt of your opinion request dated July 17, 1998. In that letter you request an opinion from our office as to whether it is legal for a full-time employee of the DeSoto Parish Sheriff's Department to run for the elected position of School Board.
My research of your question shows that there is generally no prohibition to "running" for the elected position of School Board while maintaining full-time employment with the DeSoto Parish Sheriff's Department as long as campaigning for such office is done during off hours. It should be brought to your attention, however, that LSA-R.S. 42:63(D) prohibits holding the elected position of School Board and maintaining employment as a deputy sheriff. The prohibition that is applicable in this matter is found, as mentioned previously, in LSA-R.S. 42:63(D), which states, in pertinent part:
      In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court.
This prohibition would apply directly to your situation should you win the elected position as member of the school board. Should you be elected, you would have to choose between the positions.
In conclusion, dual officeholding laws prohibit a school board member from maintaining employment with the sheriff's office.
If I can be of further assistance to you, please do not hesitate to contact me.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ CHARLES H. BRAUD, JR. Assistant Attorney General
RPI:CHB:glb